United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2035
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                    Michael Walker, also known as Big Mike

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Texarkana
                                  ____________

                            Submitted: January 31, 2014
                             Filed: February 12, 2014
                                  [Unpublished]
                                  ____________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

     Michael Walker appeals the 160-month prison sentence the district court1
imposed after he pleaded guilty to distributing a cocaine base mixture, in violation

      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.
of 21 U.S.C. § 841(a)(1). Counsel seeks leave to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967).

       Walker pleaded guilty pursuant to a written agreement in which he waived,
among other things, his right to appeal his conviction and sentence. He reserved the
right to appeal his sentence only if it exceeded the statutory maximum for his offense.
After conducting careful de novo review of the record before us, see United States v.
Azure, 571 F.3d 769, 772 (8th Cir. 2009), we conclude that Walker entered into the
plea agreement and its appeal waiver knowingly and voluntarily, and that no
miscarriage of justice would result from enforcing the waiver. See United States v.
Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (standard for enforcing appeal
waiver). The exception to the waiver does not apply, because Walker’s sentence was
well below the statutory maximum. We will therefore enforce the appeal waiver in
this appeal. Further, we have reviewed the record independently under Penson v.
Ohio, 488 U.S. 75 (1988), and we find no nonfrivolous issues for appeal outside the
scope of the appeal waiver. Accordingly, we grant counsel’s motion, and we dismiss
the appeal.
                         ______________________________




                                         -2-